Citation Nr: 0122549	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus for accrued benefits purposes, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
peripheral neuropathy of the right lower extremity for 
accrued benefits purposes, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
peripheral neuropathy of the left lower extremity for accrued 
benefits purposes, currently rated as 10 percent disabling.

4.  Entitlement to special monthly compensation for accrued 
benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran had active service from May 1952 to July 1972.  
He died on August [redacted], 1999.

The appellant is the veteran's widow.

This appeal arises from a rating decision of October 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In the appellant's notice of disagreement (NOD) that was 
received in December 1999, she indicated that she was 
submitting a NOD with the 1999 rating decisions of the RO 
concerning bilateral hearing loss.  While bilateral hearing 
loss was listed as a service connected disability in the 
October 1999 rating decision, the issue of an increased 
disability rating for hearing loss for accrued benefits 
purposes was not addressed by the RO in that decision.  
Accordingly, this matter is referred to the RO for any 
appropriate action.   



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  The medical evidence in the record at the time of his 
death indicates the veteran required an oral hypoglycemic 
agent and a restricted diet for the control of his diabetes.  

3.  The medical evidence in the claims file at the time of 
the veteran's death does not show that activities required 
regulation due solely to his diabetic condition, that there 
were episodes of ketoacidosis or hypoglycemic reactions, that 
there were hospitalizations due to diabetes, or at least 
twice monthly visits to a diabetic care provider.  

4.  The medical evidence in the claims file at the time of 
the veteran's death shows diabetic retinopathy was 
continuously present as an active pathology.

5.  The medical evidence in the claims file at the time of 
the veteran's death shows corrected visual acuity values from 
November 1997 to October 1998 of 20/30 bilaterally, 20/25 
bilaterally, 20/30 on the right and 20/40 on the left, 20/25 
on the right and 20/70 on the left, and 20/25 on the right 
and 20/30 on the left.  

6.  The medical evidence in the claims file at the time of 
the veteran's death shows that on June 22, 1999, the 
corrected visual acuity was 20/60 in the right eye and 20/50 
in the left eye and on August 26, 1999, the corrected visual 
acuity was 20/200 and 20/40.  

7.  The medical evidence in the claims file at the time of 
the veteran's death shows that the neuropathy in the lower 
extremities was no more than mild.  

8.  The medical evidence in the claims file at the time of 
the veteran's death does not show that he was actually 
housebound due to his service connected disabilities.  

9.  Prior to June 22, 1999, the veteran had a single service 
connected disability rated as 100 percent disabling but did 
not have other additional service connected disabilities 
rated 60 percent or more disabling.  

10.  On and subsequent to June 22, 1999, the veteran had a 
single service connected disability rated as 100 percent 
disabling and other additional service connected disabilities 
rated 60 percent or more disabling. 

11.  None of the evidence in the claims file at the time of 
the veteran's death indicates that he was so helpless as to 
be in actual need of the regular aid and attendance from 
another person.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
diabetes mellitus for accrued benefits purposes are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1000(a), 4.7, 4.119, Diagnostic Code 7913 (2000).

2.  The criteria for entitlement to a separate 10 percent 
disability rating for diabetic retinopathy for accrued 
benefits purposes are met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.1000(a), 4.7, 4.84a, 4.119, Diagnostic 
Codes 6006, 7913 (2000).


3.  The criteria for entitlement to a separate 10 percent 
rating for impairment of visual acuity due to diabetic 
retinopathy effective from June 22, 1999, and a 20 percent 
rating for impairment of visual acuity due to diabetic 
retinopathy effective from August 26, 1999, for accrued 
benefits purposes are met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.1000(a), 4.7, 4.119, 4.84a, 
Diagnostic Codes 6006, 6061 through 6079, 7913 (2000).

4.  The criteria for an increased disability rating for 
peripheral neuropathy in the right lower extremity for 
accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.1000(a), 4.7, 4.124(a), 
Diagnostic Code 8520 (2000).

5.  The criteria for an increased disability rating for 
peripheral neuropathy in the left lower extremity for accrued 
benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.1000(a), 4.7, 4.124(a), 
Diagnostic Code 8520 (2000).

6.  The criteria for entitlement to special monthly 
compensation due to being housebound effective from June 22, 
1999, for accrued benefits purposes are met.  38 U.S.C.A. 
§§ 1114(s), 5107, 5121 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.350, 3.1000(a) 
(2000).

7.  The criteria for entitlement to special monthly 
compensation due to the requirement for the regular aid and 
attendance of another person for accrued benefits purposes 
are not met.  38 U.S.C.A. §§ 1114(l), 5107, 5121 (West 1991 & 
Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.350, 3.352(a), 3.1000(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's spouse was granted a durable power of attorney 
by the veteran in July 1992. 

A February 1994 VA diabetes mellitus examination report notes 
the veteran did not have ketoacidosis or hypoglycemic 
reactions.  He was on an 1800 kilocalorie diet and on 
Micronase [an oral blood-glucose-lowering drug].  There was 
no daily insulin requirement.  The veteran had mild diabetic 
retinopathy.  The veteran had gained weight.  The diagnoses 
were noninsulin dependent diabetes mellitus and diabetic 
retinopathy.

A January 1995 statement from a private physician notes the 
veteran was medically advised not to return to any type of 
work indefinitely.

Attending physician statements to an insurance company, dated 
in May 1996, December 1996, and June 1997, note the veteran 
was permanently totally disabled but that house confinement 
was not necessary.  

The report of a September 1997 VA diabetes mellitus 
examination notes there was evidence of early peripheral 
neuropathy but no evidence of ulceration in the extremities.  
The veteran was on a restricted diet and did some walking.  
He was not hypoglycemic and had not lost weight.  He did not 
appear to have diabetic ocular disease.  The veteran was 
taking a hypoglycemic agent.  

A September 1997 VA diseases of the heart examination notes 
the veteran's physical appearance indicated he was severely 
functionally limited.  The veteran appeared ill but in no 
apparent distress.  

A report of a September 1997 VA hypertension examination 
notes fundoscopic examination showed microaneurysms on the 
right and evidence of retinal proliferation.  There was 
sensory diminution to pinprick in the extremities.  The 
diagnoses included diabetes mellitus uncontrolled with 
secondary neuropathic complications.  

A November 5, 1997, private ophthalmology record notes the 
veteran's corrected visual acuity was 20/30 bilaterally.  The 
assessment was early cataract disease and diabetes with 
cotton spot macular edema right greater than left.  A 
November 13, 1997, private ophthalmology record notes the 
veteran's uncorrected visual acuity was 20/70 bilaterally.  
The impression included mild cataracts and bilateral 
background diabetic retinopathy with cotton spot macular 
edema.  A November 20, 1997, private ophthalmology record 
notes the veteran's corrected visual acuity was 20/25 
bilaterally.  The impression was bilateral background 
diabetic retinopathy with cotton spot macular edema. 

An April 1998 private ophthalmology record notes the 
veteran's corrected visual acuity was 20/25 bilaterally.  The 
impression was bilateral background diabetic retinopathy and 
resolving macular edema.  

A September 17, 1998, private ophthalmology record notes the 
veteran's corrected visual acuity was 20/30 on the right and 
20/40 on the left.  The impression was bilateral background 
diabetic retinopathy and cystoid macular edema with decreased 
visual acuity.  A September 24, 1998, private ophthalmology 
record notes the veteran's corrected visual acuity was 20/25 
on the right and 20/70 on the left.  The impression was 
bilateral background diabetic retinopathy and cystoid macular 
edema with decreased visual acuity.  The impression was 
bilateral background diabetic retinopathy with cotton spot 
macular edema.  

An October 1998 private ophthalmology record notes the 
veteran's corrected visual acuity was 20/25 on the right and 
20/30 on the left.  The impression was bilateral background 
diabetic retinopathy and resolving macular edema.  

An April 1999 VA clinical record notes the veteran was able 
to walk one fourth of a mile.  The impressions included 
diabetes mellitus and diabetic retinopathy.

A May 1999 VA clinical record notes assessments of diabetes 
mellitus, peripheral neuropathy, and diabetic retinopathy.

A June 18, 1999, VA clinical record notes there were 
bilateral retinal hemorrhages right greater than left.  There 
was bilateral neuropathy in the extremities.  The assessments 
included diabetic retinopathy, diabetes mellitus, and stable 
diabetic neuropathy.  A June 22, 1999, VA ophthalmology 
record notes corrected visual acuity on the right of 20/60 
and on the left 20/50.  There was severe bilateral background 
diabetic retinopathy with severe cotton spot macular edema on 
the right and cotton spot macular edema on the left.  A June 
30, 1999, VA clinical record notes an impression of type II 
diabetes mellitus with diabetic retinopathy and peripheral 
neuropathy.

A July 1999 VA ophthalmology record notes corrected visual 
acuity on the right of 20/70 and 20/30 on the left.  

An August 13, 1999, VA clinical record notes there was 
bilateral peripheral neuropathy.  The record includes 
assessments of diabetic retinopathy, type II diabetes 
mellitus, and peripheral neuropathy.  An August 19, 1999, VA 
ophthalmology record notes an assessment of diabetes mellitus 
with severe background diabetic retinopathy with bilateral 
cotton spot macular edema resolving on the right.  An August 
26, 1999, VA ophthalmology record notes an assessment of 
worsening visual acuity on the right with massive thickening 
and exudates.  Corrected visual acuity values were 20/200 in 
one eye and 20/40 in the other eye.

The report of an August 1999 VA examination report notes the 
veteran indicated he could walk up to 200 feet before 
cramping in the legs would begin.  The veteran did not have 
hyperglycemia or ketoacidosis, and did not require 
hospitalization for diabetes.  He was on a restricted diet 
and had lost 10 pounds in the past year.  The veteran was 
having difficulty seeing and reading with the right eye but 
the left eye was okay.  The report notes the veteran was 
wearing special shoes for diabetic neuropathy and there was 
evidence of early peripheral neuropathy.  There were 
microaneurysms especially in the left eye.  There was no 
ulceration of the feet.  The assessment was adult onset 
diabetes mellitus complicated with diabetic retinopathy and 
early peripheral neuropathy.  The examiner noted that the 
veteran's day to day activities would probably be affected by 
the neuropathy and he would have difficulty walking more than 
200 feet.  

The currently appealed rating decision of October 1999 listed 
service connected disabilities of hypertension with heart 
involvement at 100 percent disabling from October 12, 1993, 
diabetes mellitus at 20 percent disabling from October 12, 
1993, bilateral tinnitus at 10 percent disabling from 
September 2, 1997, psoriasis at 10 percent disabling from 
October 12, 1993, bilateral hearing loss noncompensably 
disabling from October 12, 1993, peripheral neuropathy of the 
right lower extremity at 10 percent disabling from October 
12, 1993, and peripheral neuropathy of the left lower 
extremity at 10 percent disabling from October 12, 1993.  
Service connection for the cause of the veteran's death was 
also granted.

Analysis

Initially, the Board of Veterans' Appeals (Board) notes that 
during the pendency of the appeal but after the RO's most 
recent consideration of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).   
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the appellant was provided with a 
summary of the evidence in the notification of the October 
1999 rating decision and advised that the evidence in the 
claims file at the time of the veteran's death did not 
support entitlement to the benefits sought.  The appellant 
was also advised in the February 2000 statement of the case 
and the May 2000 supplemental statement of the case that the 
evidence in the claims file at the time of the veteran's 
death and VA evidence dated prior to death did not support 
entitlement to the benefits sought.  Therefore, the appellant 
has been advised of the evidence necessary to substantiate 
her claim.  With limited exceptions, only the evidence in the 
claims file at the time of the veteran's death may be 
considered in deciding the claim.  She has not identified 
specific additional VA evidence which should be obtained.  In 
sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of these provisions.

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will be paid upon the death of the veteran to his spouse if 
she is alive.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000(a) (2000).

Evidence in the file at date of death will be considered to 
have been met when there is on file at the date of the 
veteran's death evidence, including uncertified statements, 
which is essentially complete and of such weight as to 
establish service connection or degree of disability for 
disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  38 C.F.R. § 3.1000(d)(4) (2000).

Evidence considered to be in the file at the date of death 
even though it is not physically placed in the file includes 
service department records, VA hospitalization reports, 
reports of treatment or examination at VA medical facilities 
or as authorized by VA, and reports of autopsy made by VA.  
Hayes v. Brown, 4 Vet. App. 353 (1993).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Diabetes mellitus

At the time of the veteran's death in August 1999, a 
perfected appeal for an increased disability rating for 
diabetes mellitus was pending.  

Under the provisions of 38 C.F.R. § 4.119 Diagnostic Code 
7913 (2000), a 100 percent rating is warranted for diabetes 
mellitus where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  A 60 percent rating is warranted where there is a 
requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent rating is appropriate where there is 
a requirement for insulin, restricted diet, and regulation of 
activities.  A 20 percent rating is warranted where there is 
a requirement for insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 10 percent rating 
is appropriate where the diabetes is manageable by restricted 
diet only.  Compensable complications of diabetes are rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).

The best distant vision obtainable after best correction by 
glasses will be the basis for rating visual acuity.  
38 C.F.R. § 4.75 (2000).

Retinitis in a chronic form is to be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2000).

Impairment of central visual acuity ranges from 
noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 through 6079 (2000).

The evidence in the record indicates the veteran required an 
oral hypoglycemic agent and a restricted diet for the control 
of his diabetes.  This is consistent with a 20 percent 
disability rating for diabetes mellitus that was in effect at 
the time of the veteran's death.  The available medical 
evidence does not show that the veteran's activities required 
regulation due solely to his diabetic condition.  VA 
examination reports and the clinical records in the claims 
file do not show episodes of ketoacidosis or hypoglycemic 
reactions.  Additionally, the medical evidence does not show 
there were hospitalizations due to diabetes or at least twice 
monthly visits to a diabetic care provider.  The August 1999 
VA examination report notes the veteran had lost weight.  As 
noted below, there are also complications of neuropathy and 
retinopathy from the veteran's diabetes.  However, the 
requirements for a 40 percent or greater disability rating is 
that the veteran have periods of ketoacidosis and 
hypoglycemic reactions with regular treatment from a diabetic 
care provider or hospitalization plus the complications and 
loss of weight and strength.  However, as noted, 
ketoacidosis, hypoglycemic reactions, treatment by a diabetic 
care provider, or hospitalizations are not shown.  
Accordingly, the medical evidence in the claims file does not 
show disability due to diabetes mellitus alone that would 
warrant a disability rating greater than 20 percent.  
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2000).

As noted, Diagnostic Code 7913 also provides that 
complications of diabetes may be rated separately unless they 
are noncompensable in which case they are considered part of 
the diabetic process.  The veteran has been service connected 
for peripheral neuropathy in the lower extremities and 
assigned a 10 percent rating.  These disabilities will be 
considered separately.  The medical evidence also shows that 
the veteran had retinopathy due to his diabetes. 

The February 1994 VA examination report notes the veteran had 
mild diabetic retinopathy.  While the September 1997 VA 
diabetes examination report indicates he did not appear to 
have diabetic ocular disease, the September 1997 VA 
hypertension examination report notes funduscopic examination 
showed microaneurysms and evidence of retinal proliferation.  
Beginning in November 1997, private ophthalmology records 
note the veteran had diabetic retinopathy.  An April 1998 
private ophthalmology record notes diabetic retinopathy.  
Private ophthalmology records, dated in September and October 
1998, note diabetic retinopathy.  VA medical records, dated 
from April 1999 through August 1999, note diabetic 
retinopathy.  The August 1999 VA examination report notes the 
veteran had diabetes complicated with diabetic retinopathy.  
Therefore, diabetic retinopathy is shown to have been 
continuously present from February 1994 to the time of the 
veteran's death.  This is an active pathology.  Under the 
criteria of Diagnostic Code 6006 for retinitis, the active 
pathology of the disease warrants a 10 percent disability 
rating.  Accordingly, a 10 percent rating for diabetic 
retinopathy for accrued benefits purposes is appropriate.  
38 C.F.R. § 4.84a, Diagnostic Code 6006 (2000).  

Retinitis is rated based on impairment of visual acuity.  A 
November 5, 1997, private ophthalmology record notes the 
corrected visual acuity was 20/30 bilaterally and a November 
20, 1997, record notes visual acuity was 20/25 bilaterally.  
An April 1998 private ophthalmology record notes the 
corrected visual acuity was 20/25 bilaterally.  A September 
17, 1998, private ophthalmology record notes the corrected 
visual acuity was 20/30 on the right and 20/40 on the left.  
A September 24, 1998, private ophthalmology record notes the 
corrected visual acuity was 20/25 on the right and 20/70 on 
the left.  An October 1998, private ophthalmology record 
notes the corrected visual acuity was 20/25 on the right and 
20/30 on the left.  All of these visual acuity values are a 
noncompensable disability under the impairment of visual 
acuity rating criteria.  See 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Codes 6066, 6061 through 6079 (2000).  

A June 22, 1999, VA ophthalmology clinical record notes 
corrected visual acuity values of 20/60 in the right eye and 
20/50 in the left eye.  This is a 10 percent disability 
rating under the Schedule.  A July 1999 VA clinical record 
notes corrected visual acuity was 20/70 on the right and 
20/30 on the left.  This is again a noncompensable 
disability.  An August 26, 1999, VA ophthalmology clinical 
record notes visual acuity values of 20/200 and 20/40.  This 
is a 20 percent disability rating.  While the July 1999 
clinical record shows visual acuity that is noncompensable, 
it was shown to be compensable one month earlier and had 
increased in severity by the following month.  Therefore, 
with application of the benefit of the doubt, the veteran's 
visual acuity warrants a 10 percent disability rating 
beginning June 22, 1999, for accrued benefits purposes.  
Since the August 26, 1999, VA clinical record shows visual 
acuity that warrants a 20 percent disability rating, a 20 
percent rating is warranted from that date for accrued 
benefits purposes.  38 C.F.R. §§ 3.102, 4.75, 4.84a, 
Diagnostic Codes 6061 through 6079 (2000).

Based on the above, the preponderance of the evidence is 
against entitlement to an increased disability rating for 
diabetes mellitus.  However, the evidence favors granting a 
separate 10 percent disability rating for diabetic 
retinopathy for accrued benefits purposes.  The evidence also 
favors granting another separate 10 percent rating for 
impairment of visual acuity due to diabetic retinopathy from 
June 22, 1999, and a 20 percent rating for impairment of 
visual acuity due to diabetic retinopathy from August 26, 
1999.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.1000(a), 4.7, 4.119, 4.84a, Diagnostic Codes 
6006, 6061 through 6079, 7913 (2000).


Peripheral neuropathy lower extremities

At the time of the veteran's death in August 1999, a 
perfected appeal for an increased disability rating for 
diabetes mellitus was pending.  Since the RO granted service 
connection for peripheral neuropathy as secondary to the 
diabetes in the October 1999 rating decision, this condition 
is part of the claim for an increased disability rating for 
diabetes that was pending in an appellate status at the time 
of the veteran's death.  

The veteran's peripheral neuropathy was rated by the RO under 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that for 
complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124(a) (2000).

Under the criteria of Diagnostic Code 8520 for paralysis of 
the sciatic nerve, complete paralysis where the foot dangles 
and drops, no active movement is possible of the muscles 
below the knee, and flexion of knee is weakened or (very 
rarely) lost warrants an 80 percent rating.  Incomplete 
severe paralysis with marked muscular atrophy warrants a 60 
percent rating.  Moderately severe paralysis warrants a 40 
percent rating, moderate paralysis warrants a 20 percent 
rating, and mild paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2000). 

The September 1997 VA diabetes mellitus examination notes 
there was evidence of early peripheral neuropathy.  The 
September 1997 VA hypertension examination report notes there 
was sensory diminution in the extremities.  A June 18, 1999, 
VA clinical record notes there was diabetic neuropathy in the 
extremities that was stable and a June 30, 1999, VA clinical 
record notes there was peripheral neuropathy.  The report of 
an August 1999 VA examination notes the veteran was wearing 
special shoes for diabetic neuropathy and there was evidence 
of early diabetic neuropathy.  The examiner indicated the 
veteran's daily activities would probably be affected by 
neuropathy and he would have difficulty walking more than 200 
feet.  The other medical records indicate the veteran's 
peripheral neuropathy due to his diabetes was early.  Since 
it is presumed that the neuropathy would worsen with time, 
this early neuropathy equates to mild neuropathy.  
Additionally, the September 1997 VA hypertension examination 
report notes sensory diminution which is mild to at most 
moderate impairment.  While the examiner for the August 1999 
VA indicated the veteran's activities would probably be 
affected by the neuropathy and he would have difficulty 
walking, the medical evidence has consistently shown the 
veteran's neuropathy was no more than mild.  Under the 
criteria of Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve that is mild warrants a 10 percent disability 
rating for each lower extremity.  This is consistent with the 
disability rating currently assigned for each lower 
extremity.  38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8520 
(2000). 

Based on the above, the preponderance of the evidence is 
against the appellant's claims for increased disability 
ratings for peripheral neuropathy of the right and left lower 
extremities for accrued benefits purposes.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1000(a), 4.7, 
4.124(a), Diagnostic Code 8520 (2000).


Special monthly compensation

At the time of the veteran's death, he was rated as 100 
percent disabled due to hypertension with heart involvement.  
He also had increased rating claims under appeal.  
Additionally, the July 1999 rating decision addressed the 
issue of entitlement to special monthly compensation and at 
the time of the veteran's death, that decision had not become 
final.  Therefore, the issue of entitlement to special 
monthly compensation was pending at the time of the veteran's 
death.

The requirement for being permanently housebound is met when 
the veteran has a single permanent disability rated as 100 
percent disabling and additional disability or disabilities 
independently ratable at 60 percent or more that are separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments 
or bodily systems.  The requirement for being permanently 
housebound is also met when as a direct result of service 
connected disabilities the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.350(i) (2000). 

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained at 
38 C.F.R. § 3.352(a) (2000).  38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.350(b)(3) (2000). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).

At the time of the veteran's death, he had a 100 percent 
disability rating for hypertension with heart involvement 
effective from October 1993.  A January 1995 statement from a 
private physician indicates the veteran was not able to 
return to work indefinitely.  Physician statements to an 
insurance company in May 1996, December 1996, and June 1997 
indicate that house confinement was not necessary.  The 
report of a September 1997 VA diabetes examination notes the 
veteran did some walking.  Additionally, a September 1997 VA 
heart disease examination notes the veteran's appearance 
indicated he was severely functionally limited and that he 
appeared ill.  An April 1999 VA clinical record notes the 
veteran was able to walk one fourth of a mile.  The August 
1999 VA examination report indicates that the veteran's 
activities would probably be affected by neuropathy and that 
he would have difficulty walking more than 200 feet.  None of 
this evidence indicates that as a direct result of his 
service connected disabilities the veteran was substantially 
confined to his dwelling and the immediate premises.  Rather, 
the medical evidence indicates he could walk some distance.  
Additionally, physicians indicated house confinement was not 
necessary.  Therefore, the medical evidence does not show 
that the veteran was actually housebound due to his service 
connected disabilities.  See 38 C.F.R. § 3.350(i)(2) (2000). 

At the time of the veteran's death, he had a single service 
connected disability rated as 100 percent disabling.  
Effective from October 1993, the veteran had an additional 
service connected disability rated as 20 percent disabling 
and thee service connected disabilities rated as 10 percent 
disabling.  Two of the 10 percent disabilities involve 
peripheral neuropathy in the lower extremities and a 
bilateral factor is applied to those disabilities.  
Additionally, as noted above, a 10 percent rating is 
warranted for the veteran's diabetic retinopathy.  The 
combined rating for these disabilities is 50 percent based on 
the combined rating table and bilateral factor.  See 
38 C.F.R. §§ 4.25, 4.26 (2000).  Therefore, the veteran was 
not entitled to housebound compensation benefits effective 
from October 1993 on the basis of having a single disability 
rated at 100 percent and additional disabilities 
independently rated at least 60 percent disabling.  38 C.F.R. 
§ 3.350(i)(1) (2000).

Effective from September 1997, the veteran was granted an 
additional 10 percent disability rating in addition to those 
noted above.  However, based on the combined rating table and 
with application of the bilateral factor, the rating for 
these disabilities is still 50 percent.  See 38 C.F.R. 
§§ 4.25, 4.26 (2000).  Therefore, the veteran was not 
entitled to housebound compensation benefits effective from 
September 1997 on the basis of having a single disability 
rated at 100 percent and additional disabilities 
independently rated at least 60 percent disabling.  38 C.F.R. 
§ 3.350(i)(1) (2000).

As noted above, the Board has granted a separate 10 percent 
rating for impairment of visual acuity due to diabetic 
retinopathy effective from June 22, 1999.  When this 
additional disability is considered with the other service 
connected disabilities, the disability rating is 60 percent 
based on the combined rating table and application of the 
bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26 (2000).  
Therefore, the appellant is entitled to housebound special 
monthly compensation for accrued benefits purposes effective 
from June 22, 1999, on the basis of having a single 
disability rated at 100 percent and additional disabilities 
independently rated at least 60 percent disabling.  38 C.F.R. 
§ 3.350(i)(1) (2000).

The appellant has indicated that she was granted a power of 
attorney by the veteran and that this shows that he was in 
need to aid and attendance.  However, this document does not 
show that there was an actual need by the veteran for the 
regular aid and attendance of another person.  A January 1995 
statement from a private physician indicates the veteran was 
not able to return to work indefinitely.  Physician 
statements to an insurance company in May 1996, December 
1996, and June 1997 indicate that house confinement was not 
necessary.  The report of a September 1997 VA diabetes 
examination notes the veteran did some walking.  
Additionally, a September 1997 VA heart disease examination 
notes the veteran's appearance indicated he was severely 
functionally limited and that he appeared ill.  An April 1999 
VA clinical record notes the veteran was able to walk one 
fourth of a mile.  The August 1999 VA examination report 
indicates the veteran's day to day activities would be 
affected by a service connected disability and that he would 
have difficulty walking more than 200 feet.  None of this 
evidence in the record at the time of the veteran's death 
indicates that he was so helpless as to be in actual need of 
regular aid and attendance from another person.  38 C.F.R. 
§§ 3.350(b)(3), 3.352(a) (2000).

Based on the above, the evidence favors granting entitlement 
to special monthly compensation benefits due to being 
housebound effective from June 22, 1999, for accrued benefits 
purposes.  The preponderance of the evidence is against the 
claim for entitlement to special monthly compensation 
benefits due to the need for regular aid and attendance for 
accrued benefits purposes.  38 U.S.C.A. §§ 1114(l), (s), 
5107, 5121 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.350, 3.352(a), 3.1000(a) 
(2000).



ORDER

Entitlement to an increased disability rating for diabetes 
mellitus for accrued benefits purposes is denied.

Entitlement to a separate 10 percent disability rating for 
diabetic retinopathy for accrued benefits purposes is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

Entitlement to a separate 10 percent rating for impairment of 
visual acuity due to diabetic retinopathy effective from June 
22, 1999, and a 20 percent rating for impairment of visual 
acuity due to diabetic retinopathy effective from August 26, 
1999, for accrued benefits purposes are granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits. 

Entitlement to an increased disability rating for peripheral 
neuropathy of the right lower extremity for accrued benefits 
purposes is denied.

Entitlement to an increased disability rating for peripheral 
neuropathy of the left lower extremity for accrued benefits 
purposes is denied.

Entitlement to special monthly compensation on the basis of 
being housebound is granted effective from June 22, 1999, for 
accrued benefits purposes, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for accrued benefits purposes 
is denied.

		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

 



